       Case 3:19-cv-00178-MMD-WGC Document 24 Filed 01/07/21 Page 1 of 4




1    AARON D. FORD
      Attorney General
2    DOUGLAS R. RANDS, Bar No. 3572
       Senior Deputy Attorney General
3    State of Nevada
     Public Safety Division
4    100 N. Carson Street
     Carson City, NV 89701-4717
5    Tel: (775) 684-1150
     E-mail: drands@ag.nv.gov
6
     Attorneys for Defendants
7    Damon Bell, John Cardella, Warden
     William Gittere, Victor Lobato, Edmond
8    Mason and Deputy Director Harold Wickham

9                             UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11   THOMAS D. JENSEN,
                                                        Case No. 3:19-cv-00178-MMD-WGC
12                       Plaintiff,
13   vs.                                                    ORDER GRANTING
                                                      MOTION FOR EXTENSION OF TIME
14   JAMES DZURENDA, et al.,                           TO FILE DISPOSITIVE MOTION
15                       Defendants.
16
17         Defendants, by and through counsel, Aaron D. Ford, Attorney General of the State

18   of Nevada, and Meredith N. Beresford, Deputy Attorney General, hereby move this Court

19   for an extension of time to file dispositive motions. (First Request) This Motion is made and

20   based upon Federal Rules of Civil Procedure 6(b)(1)(A), the attached Points and

21   Authorities, the papers and pleadings on file herein, and such other and further information

22   as this Court may deem appropriate.

23                       MEMORANDUM OF POINTS AND AUTHORITIES

24         I.     FACTUAL ANALYSIS

25         This is a pro se prisoner civil rights action brought by inmate Thomas Jensen

26   (Plaintiff), asserting claims arising under 42 U.S.C. § 1983.        Plaintiff alleges First

27   Amendment retaliation, free exercise of religion and legal mail claims, an Eighth

28   Amendment failure to protect claim, and Fourteenth Amendment equal protection and
                                                  1
       Case 3:19-cv-00178-MMD-WGC Document 24 Filed 01/07/21 Page 2 of 4




1    due process property deprivation claims. Plaintiff sues multiple defendants for events

2    that purportedly took place while he was at Northern Nevada Correctional Center

3    (NNCC) and Ely State Prison (ESP). (See ECF No. 4 at 1.) Defendants respectfully

4    request an extension of time out from the current deadline (January 8, 2021) to file

5    dispositive motions in this matter.

6          The Deputy Attorney General who has been handling this matter, has recently left

7    the Office to deploy as a JAG officer for the United State Marine Corps.            This has

8    necessitated the reassignment of this matter, as well as the rest of her case load. This

9    matter is in the process of being reassigned, and it is anticipated that the reassignment

10   will be completed by Friday, January 8, 2021. As a result of this need for reassignment,

11   Counsel currently lacks the time and resources to prepare and file a dispositive motion by

12   the deadline. Therefore, it is requested that the deadline be extended thirty days.

13         II.    LEGAL ANALYSIS

14         Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as

15   follows:

16                When an act may or must be done within a specified time, the
                  court may, for good cause, extend the time: (A) with or without
17                motion or notice if the court acts, or if a request is made, before
                  the original time or its extension expires; or (B) on motion made
18                after the time has expired if the party failed to act because of
                  excusable neglect.
19

20         Defendants’ request is timely and will not hinder or prejudice Plaintiff’s case, but

21   will allow for a thorough opportunity to review the case through Summary Judgment.

22   The requested extension of time should permit the Defendants to file a well-researched

23   and proper dispositive motion in this case. In light of the short time from the departure

24   of the other deputy, it is respectfully asserted that a short extension is warranted.

25         III.   CONCLUSION

26                Defendants request this Court extend the deadline for dispositive motions in

27   this matter. Defendants assert that the requisite good cause is present to warrant the

28   requested extension of time. The request is timely. Therefore, the Defendants request
                                                  2
       Case 3:19-cv-00178-MMD-WGC Document 24 Filed 01/07/21 Page 3 of 4




1    additional time, up until Tuesday, February 8, 2021, to file a dispositive motion in this

2    matter.

3          DATED this 7th day of January, 2021.

4                                          AARON D. FORD
                                           Attorney General
5

6                                          By:        /s/ Douglas R. Rands
                                                     DOUGLAS R. RANDS, Bar No. 3572
7                                                    Senior Deputy Attorney General
8                                                    Attorneys for Defendants
9

10   IT IS SO ORDERED.

11   DATED: January 7, 2021.

12                                      ________________________________
                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
       Case 3:19-cv-00178-MMD-WGC Document 23
                                           24 Filed 01/07/21 Page 4 of 4




1                               CERTIFICATE OF SERVICE

2          I certify that I am an employee of the Office of the Attorney General, State of

3    Nevada, and that on this 7th day of January, 2021, I caused to be served, a true and

4    correct copy of the foregoing, MOTION FOR EXTENSION OF TIME TO FILE

5    DISPOSITIVE MOTION, by U.S. District Court CM/ECF Electronic Filing on the

6    following:

7    Thomas D. Jensen #59748
     c/o NNCC Law Librarian
8    Northern Nevada Correctional Center
     P.O. Box 7000
9    Carson City, NV 89702
     lawlibrary@doc.nv.gov
10

11
                                                         /s/ Roberta W. Bibee
12                                                An employee of the
                                                  Office of the Attorney General
13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
                                              4
